United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3184
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Martin Lima-Pacheco,                    *
                                        *    [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 24, 2007
                                 Filed: May 29, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Martin Lima-Pacheco pleaded guilty to illegal reentry into the United States
after deportation subsequent to an aggravated felony conviction, in violation of 8
U.S.C. § 1326. Having calculated a Guidelines imprisonment range of 70-87 months,
the district court1 sentenced him to 75 months. Lima-Pacheco appeals, arguing that
his sentence is unreasonable because the district court did not consider relevant 18
U.S.C. § 3553(a) factors that should have received significant weight. We disagree.



      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
See United States v. Booker, 543 U.S. 220, 261-62 (2005) (appellate review for
unreasonableness).

      The record shows that the district court properly considered the undisputed
advisory Guidelines range, the nature of the offense, the defendant’s circumstances
and history (including repeated unlawful entries, deportations, and imprisonment),
sentencing objectives (especially deterrence), and the need to avoid unwarranted
sentence disparities. We hold that the sentence the district court then imposed is not
unreasonable. See United States v. Davidson, 437 F.3d 737, 741 (8th Cir. 2006)
(addressing consideration of § 3553(a) factors); United States v. Sebastian, 436 F.3d
913, 915-16 (8th Cir. 2006) (with regard to determination “that certain disparities are
warranted,” recognizing both Congress’s policymaking power and Attorney General’s
prosecutorial discretion).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-